       Case 3:20-cv-00073-RGE-CFB Document 1 Filed 09/08/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 EASTERN DIVISION


KANE SHERMAN,
                                Plaintiff,             Court File No. 3:20-cv-73
       vs.                                             NOTICE OF REMOVAL
AMERICAN ORDNANCE LLC,
                               Defendant.



       Defendant American Ordnance, LLC (“Defendant”), by and through its undersigned

counsel, and pursuant to 28 U.S.C. §§ 1331, hereby files this Notice of Removal of the above-

captioned action from the Iowa District Court In and For Des Moines County to the United States

District Court for the Southern District of Iowa, Eastern Division. In support of this Notice of

Removal, Defendant avers as follows:

       1.      Plaintiff Kane Sherman (“Sherman”) commenced a civil action by filing a

Complaint on or about August 17, 2020, against Defendant in the Iowa District Court In and For

Des Moines County, styled Kane Sherman v. American Ordnance LLC, Civ. A. No. LALA005399

(“State Court Action”). A true and correct copy of the Complaint is attached to this Notice as

Exhibit A.

       2.      The State Court Action purports to state claims for failure to accommodate and

disability discrimination under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12112

et seq. (as amended). (Compl., ⁋⁋ 7-24).

       3.      Defendant received the State Court Action via process server on August 20, 2020.

A true and correct copy of the Service of Process Transmittal enclosing the Complaint is attached

to this Notice as Exhibit B.
       Case 3:20-cv-00073-RGE-CFB Document 1 Filed 09/08/20 Page 2 of 3




       4.      In accordance with 28 U.S.C. § 1446(b), this Notice of Removal has been timely

filed by Defendant within thirty (30) days after the receipt of notice of the Complaint.

       5.      28 U.S.C. §1331 provides that district courts shall have original jurisdiction of all

civil actions arising under the Constitution, laws or treatises of the United States.

       6.      Under 28 U.S.C. §1441(a), Defendant may remove to federal court “any civil action

brought in State court of which the district courts of the United States have original jurisdiction . .

.”

       7.      This is a civil action, which arises out of Plaintiff’s employment with Defendant,

in which Plaintiff expressly alleges a single claim for relief under the ADA.

       8.      The ADA is a federal statute, which prohibits discrimination against persons with

disabilities. See 42 U.S.C. § 12101 et seq.

       9.      As such, this Court has original jurisdiction under Section 1331 of this case as

“arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331;

Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (federal jurisdiction exists when federal

question presented on face of plaintiff’s complaint).

       10.     By reason of the foregoing and pursuant to 28 U.S.C. §§ 1441(a), Defendant desires

and is entitled to have this case removed from the Iowa District Court In and For Des Moines

County to the United States District Court for the Southern District of Iowa, Eastern Division.

       11.     Therefore, this Court is the District Court of the United States for the district and

division embracing the place where this action is currently pending, as required by 28 U.S.C. §

1441(a) and 28 U.S.C. § 95(a)(1).

       12.     This Notice of Removal is timely as it is made within thirty (30) days of service on

Defendant, on August 20, 2020. 28 U.S.C. § 1446(b); Murphy Bros., Inc. v. Michetti Pipe




                                                  2
       Case 3:20-cv-00073-RGE-CFB Document 1 Filed 09/08/20 Page 3 of 3




Stringing, Inc., 526 U.S. 344 (1999) (time to remove does not begin to run until proper service of

the summons and complaint).

       13.     True and correct copies of this Notice of Removal are being promptly filed with the

Iowa District Court In and For Des Moines County and served this date upon counsel of record.

       14.     Defendant reserves the right to submit further evidence supporting this Notice

should Sherman move to remand.

       WHEREFORE, Defendant requests that this case be removed to the United States District

Court for the Southern District of Iowa, Eastern Division, that this Court accept jurisdiction of this

action and that this action be henceforth placed on the docket of the Court for all further

proceedings as though the same action had been originally instituted and commenced in this Court.



Dated: September 8, 2020                              s/ Susan Fitzke
                                                      Susan Fitzke (AT0012102)
                                                      SFitzke@littler.com
                                                      LITTLER MENDELSON, P.C.
                                                      1300 IDS Center
                                                      80 South 8th Street
                                                      Minneapolis, MN 55402.2136
                                                      Telephone: 612.313.7642

                                                      ATTORNEYS FOR DEFENDANT
                                                      AMERICAN ORDNANCE, LLC

                                                               Proof of Service
                                          The undersigned certifies that the foregoing instrument
                                          was served upon all parties to the above cause to each of
                                          the attorneys of record herein at their respective addresses
                                          disclosed on the pleadings on September 8, 2020 by:

                                          ☐ Hand Delivered           ☒ United States mail
                                          ☐ Federal Express          ☒ Other (Email)

                                          Signature: s/ Susan Fitzke




                                                  3
